Citation Nr: 1230686	
Decision Date: 09/07/12    Archive Date: 09/10/12

DOCKET NO.  10-20 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for osteoarthritis, left knee to include as secondary to early degenerative changes right knee, residual injury.

2.  Entitlement to service connection for osteoarthritis, left knee to include as secondary to early degenerative changes right knee, residual injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Polson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1976 to September 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

The United States Court of Appeals for the Federal Circuit (Federal Circuit) held that 38 C.F.R. § 3.156(b) requires VA to evaluate submissions received during the relevant period to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  Significantly, absent any indication in the record that this analysis occurred, the Federal Circuit explained it was particularly reluctant to presume VA considered, but rejected, the possibility a submission contained new and material evidence relating to an earlier claim.  Id. at 1368.  The Federal Circuit noted the Board's statutory obligation to provide a written statement of its findings and conclusions, and the reasons or bases for those findings and conclusions, on all material issues of fact and law presented on the record.  Id.  

In January 2006, the Veteran submitted a VA Form 9 in an attempt to appeal the December 2004 RO rating decision.  The RO subsequently deemed the Veteran's substantive appeal untimely.  In February 2006, the Veteran requested his claim for service connection for osteoarthritis of his left knee as secondary to degenerative changes in his right knee due to residuals of his right knee injury be reopened if his substantive appeal was deemed untimely.  The RO reopened the Veteran's claim, but denied it in a December 2007 RO rating decision.  Additional evidence regarding the Veteran's left knee disability was received within one year following this decision; therefore, the December 2007 rating decision did not become final.  See Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  In a March 2009 rating decision, the RO again denied service connection for osteoarthritis of his left knee as secondary to his degenerative changes in his right knee due to residuals of his right knee injury, and indicated it was reconsidering the issue because it received a request to reopen the claim in September 2008.  Thereafter, the Veteran perfected an appeal of the March 2009 RO rating decision.  38 U.S.C.A. § 7105(b)(1), (d)(3) (West 2002); 38 C.F.R. § 20.302(a), (b) (2011).

The issue of service connection for osteoarthritis, left knee as secondary to early degenerative changes right knee, residual injury, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A December 2004 RO rating decision denied the Veteran's claim of entitlement to service connection for osteoarthritis of his left knee to include as secondary to his right knee disability.  The Veteran was notified of this decision and provided with his appellate rights, but did not timely appeal the decision.

2.  Evidence associated with the claims file after the last final denial of service connection for osteoarthritis of his left knee to include as secondary to his right knee disability in December 2004 is neither cumulative nor redundant of the evidence of record at that time and, when considered with the previous evidence of record, raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The December 2004 RO rating decision denying service connection for osteoarthritis, left knee to include as secondary to early degenerative changes right knee, residual injury, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  Evidence received since the December 2004 RO rating decision in connection with the Veteran's request to reopen a claim of service connection for osteoarthritis, left knee to include as secondary to early degenerative changes right knee, residual injury, is new and material, and therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought as it pertains to whether to reopen the Veteran's previously denied claim of entitlement to service connection for osteoarthritis, left knee as secondary to early degenerative changes right knee, residual injury.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

II.  Application to Reopen

The Veteran's claim of entitlement to service connection for osteoarthritis in his left knee as secondary to degenerative changes, residual injury, to his right knee was denied by a December 2004 RO rating decision.  The bases for the denial were that left knee pain was only mentioned one time in the Veteran's service treatment records, and that, in November 2004, the VA examiner opined the left knee osteoarthritis was of unknown etiology, it was impossible to attribute with any certainty the Veteran's left knee disability to any event occurring during active service, and the current left knee arthritic process was totally unrelated to the right knee disability.  The evidence before VA at the time of the December 2004 RO rating decision consisted of the Veteran's service treatment records, VA outpatient notes dated in May 2003, October 2003, and August 2004, an August 2004 x-ray report of the left knee, and a November 2004 VA examination.   

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction (AOJ), the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is earlier.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2011).  

In Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011), the Federal Circuit noted 38 C.F.R. § 3.156(b) (2011) requires VA to evaluate submissions received during the relevant period to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Additionally, the Federal Circuit held that the Board must provide a written statement of its findings and conclusions, and the reasons and bases for such findings and conclusions.  Id. at 1368.  

In this case, the Veteran did not timely appeal the December 2004 RO rating decision, and the Veteran did not submit nor did the RO receive any new submissions within one year of the December 2004 rating decision.  Therefore, the December 2004 RO rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2011); see Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011). 

A finally adjudicated claim of entitlement to service connection may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108 (West 2002); see also Shade v. Shinseki, 24 Vet. App. 110, 113 (2010); Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  Service connection on a direct-incurrence basis generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

The newly associated evidence in regard to the Veteran's claim for entitlement to service connection for osteoarthritis, left knee as secondary to early degenerative changes right knee, residual injury, includes the Veteran's January 2005 notice of disagreement (NOD), in which he contended his left knee problem began in service and he has continually had problems with both knees throughout the years.  In a January 2006 substantive appeal, ultimately deemed untimely, the Veteran claimed his knee gave him trouble all the time, and he had pain after prolonged periods of standing or walking.  

In an April 2007 VA joints examination, the Veteran reported he hurt his right knee during a football game during service.  He reported he initially had more pain in his right knee, but recently had more pain in his left knee because he favored it to protect his right knee.  He reported his left knee was getting worse and was almost as bad as his right knee.  However, the VA examiner opined the degenerative osteoarthritic changes to the Veteran's left knee were "more likely than-not [sic], related to normal wear and tear with aging, this condition is not uncommon at [the Veteran's age]."  

In September 2008, the Veteran filed a claim to reopen his claim for entitlement to service connection for deterioration of his left knee, which was aggravated by overcompensating for his right knee.  The Veteran filed a VA Form 9 in March 2010, which was accepted as his NOD for the March 2009 denial of service connection for osteoarthritis in his left knee as secondary to early degenerative changes in his right knee, residual injury.  The Veteran reported he had been informed his left knee had grown worse because of his right knee.

The Veteran was afforded a VA joints examination in May 2010.  The examiner noted the Veteran's right knee was injured during a 1976 football game during service, and noted the Veterans gait was steady, but antalgic with a limp to the left.  However, the VA examiner did not offer an opinion as to whether the Veteran's left knee disability was related to any incident during his active service or caused or aggravated by his service-connected right knee disability.

The evidence associated with the claims file since December 2004 in regard to the Veteran's claim for entitlement to service connection for osteoarthritis, left knee as secondary to early degenerative changes right knee, residual injury, is new evidence because it was not associated with the claims file at the time of the prior final denial.

This new evidence in regard to the Veteran's claim for entitlement to service connection for osteoarthritis, left knee as secondary to early degenerative changes right knee, residual injury, is material because it goes to an element needed to substantiate the Veteran's claim, i.e., the evidence indicates an association between the Veteran's left knee disability and his service-connected right knee disability by contending his left knee disability has been caused or aggravated by his service-connected right knee disability.  Therefore, the new evidence raises a reasonable possibility of substantiating his claim.  

The Veteran's request to reopen a claim for entitlement to service connection for osteoarthritis, left knee as secondary to early degenerative changes right knee, residual injury, is granted.


ORDER

New and material evidence having been received, the claim of service connection for osteoarthritis, left knee to include as secondary to early degenerative changes right knee, residual injury, is reopened; to this extent only, the claim is granted.


REMAND

The Veteran seeks entitlement to service connection for osteoarthritis, left knee to include as secondary to early degenerative changes right knee, residual injury. 

The Veteran contends he has had left knee pain since active service, and he was informed his left knee had worsened due to supporting his right knee.  In March 2006, degenerative osteoarthritic changes were noted in both knees.  In an April 2007 VA examination, the Veteran reported the pain in his left knee was from protecting his right knee.  He reported his left knee was getting worse and was almost as bad as his right knee.  The VA examiner noted the Veteran had degenerative osteoarthritic changes in the left knee and opined the osteoarthritis was due to normal wear and tear for the Veteran's age.  In a left knee x-ray, the radiologist noted degenerative osteoarthritic changes.  In a May 2010 VA joints examination, which focused primarily on the Veteran's right knee, the examiner noted the Veteran's gait had a limp to the left.  An x-ray of both knees showed degenerative osteoarthritic changes in both knees.  

Under 38 U.S.C.A. § 5103A(d)(2) (West 2002), VA must provide a medical examination and/or obtain a medical opinion when there is:  (1) competent evidence the Veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing the Veteran suffered an event, injury, or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In addition, the Board notes, once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate exam or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Veteran contends he has had left knee pain since his active service.  The Veteran is competent to report on his symptoms, observations, and information provided to him by physicians.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (lay evidence is competent if it describes symptoms that support a later diagnosis); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  

The Veteran's right knee disability was incurred during active service, and the Veteran has consistently been noted as having degenerative osteoarthritic changes in both knees.  The Veteran contends he has had left knee pain since service, and has been informed the pain in his left knee has worsened over time because he favors it to protect his service-connect right knee disability.  However, a current opinion has not been offered as to whether the Veteran's left knee disability has been caused or aggravated by his service-connected right knee disability or whether current left knee disability is related to active service.  As such, the Board finds there is insufficient medical evidence to make a decision, and the claim must be remanded for the Veteran to be afforded another VA medical examination.

Since the claims file is being returned, it should be updated to include VA treatment records compiled since May 2010.  See 38 C.F.R. § 3.159(c)(2) (2011); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  In addition, the Board notes VA is required to conduct an accurate and descriptive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2 (2011); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain all VA medical records pertaining to the Veteran dated since May 2010.  

2.  Thereafter, the Veteran should be afforded an appropriate VA examination to determine the nature, onset, and etiology of any left knee disability found to be present, to include degenerative osteoarthritis.  The claims file should be made available to the examiner for review before the examination.  The examiner should note in the examination report that the claims file and the remand have been reviewed.  All tests and studies deemed necessary by the examiner should be performed.  Based on the examination and a review of the claims file, the examiner is requested to offer an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that any left knee disability found to be present is etiologically related to any incident of the Veteran's active service, to include a 1976 football game, and whether any left knee disability found to be present was caused or aggravated (chronically worsened) by the Veteran's service-connected right knee disability.  The examiner should set forth a complete rationale for all opinions expressed and conclusions reached in a legible report.

3.  Thereafter, re-adjudicate the Veteran's claim.  If the benefit sought on appeal is not granted, issue the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


